 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AUDREY B. HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     MOUNA WAHBI,                                      CASE NO. 2:19-CV-1901 MCE EFB
11
                                 Plaintiff,            STIPULATION AND ORDER
12
                           v.
13
     MICHAEL R. POMPEO, et al.,
14
                                 Defendants.
15
16
            Defendants request an additional 30 days in which to respond to the Complaint and Plaintiffs do
17
     not oppose. Accordingly, the parties stipulate that the new answer date will be December 23, 2019.
18
19
      Dated: November 20, 2019                             MCGREGOR W. SCOTT
20                                                         United States Attorney

21
                                                     By: /s/ AUDREY B. HEMESATH
22                                                       AUDREY B. HEMESATH
                                                         Assistant United States Attorney
23
                                                        /s/ DAVID STURMAN
24                                                      David Sturman
                                                        Attorney for Plaintiff
25
26
27
28

                                                       1
30
 1                                                  ORDER

 2         Pursuant to the stipulation of the parties, the new deadline to file an answer will be December 23,

 3 2019.

 4         IT IS SO ORDERED.

 5 Dated: November 25, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
30
